Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2.	Claims 1-3, 5-6, 8-12, 14-16 and 18-20 are allowed.
Priority
3.	Application 15/615,770 was filed on June 6th, 2017 and claims foreign priority to CN201610453460 filed on June 21st, 2016. 
Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance:
The closest prior art the examiner has been able to locate are WO2015/184353 to Marcel et al. (hereinafter Marcel), US Patent Publication US2012/0290449 to Mullen et al. (hereinafter Mullen), and CN105654288 to Hu et al. (hereinafter Hu)
While Marcel, Mullen and Hu are similar to the instant application in many respects, there are clear patentable distinctions.  Unlike the prior art, the present invention teaches 
detecting, by the at least one processor, a preset operation for a user interface when an application implemented on the computing device is in use; determining, by the at least one processor, whether an identifier of a new window is inserted to one or more payment applications, the identifier including a program code that allows the one or more payment applications to be displayed in the new window; displaying, by the at least one processor, the new window on the user interface in response to the determination that the identifier of the new window is inserted to the respective one or more payment applications, the new window comprising one or more payment application identifiers corresponding to the one or more payment applications; receiving, 
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LEMIEUX whose telephone number is (571)270-3445.  The examiner can normally be reached on Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





July 2021
/JESSICA LEMIEUX/Primary Examiner, Art Unit 3693